Citation Nr: 1434380	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to April 1978 and from May 1980 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Following the April 2012 Statement of the Case, additional evidence was received.  While such evidence is relevant to the issue on appeal, the Board is remanding the issue for additional development.  Accordingly, the Veteran is not prejudiced by review of the evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left knee disability is related to active service.  In his application for compensation and/or pension, the Veteran reported that he injured his left knee in June 1973 and was treated at the Fort Leonard Wood Army Hospital.  Subsequently, he stated that he was in a full length cast for four weeks and requested that VA obtain the records from 1973.  The service medical treatment records do not include any documentation or notations related to the left knee.  However, the Veteran's statements indicate that he may have received inpatient treatment for his left knee during active service.  Inpatient clinical records, as opposed to outpatient clinical records, are generally stored separately from service medical treatment records.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, 2.A.1.  On remand, the Veteran should be asked to clarify whether he received inpatient treatment for his left knee in 1973.  If so, the identified records must be requested.  

The Veteran has not been provided a VA examination.  See 38 C.F.R. § 3.159(c)(4) (2013).  The evidence reflects that the Veteran has a current disability.  An October 2011 VA medical treatment record shows the clinician noted as medical history that the Veteran had mild arthritis of the left knee.  While the service medical treatment reports currently of record do not reflect any documentation or symptoms pertaining to the left knee, the issue on appeal is being remanded to determine whether the Veteran received inpatient treatment for the left knee during active service.  In addition, the Veteran indicated that his disability had its onset during active service and his symptoms worsened over the years.  He is competent to report lay-observable symptoms and that he sustained an injury of the left knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (explaining that a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Falzone v. Brown, 8 Vet. App. 398, 405 (layperson is competent to testify to pain and observable flatness of his feet).  The Board emphasizes that 38 C.F.R. § 3.159(4)(C), indication that "the claimed disability or symptoms may be associated with the established event, injury, or disease in service," can be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  See 38 C.F.R. § 3.159(c)(4)(C)(ii).  This is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with service includes medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology or other symptoms capable of lay observation).  In light of the above, the Veteran must be provided a VA examination to determine the nature and etiology of any left knee disability present.

Finally, the Veteran requested a hearing in connection with the issue on appeal.  In a January 2014 letter, the Veteran was notified that a hearing was scheduled for March 12, 2014.  The letter was returned as undeliverable.  In a July 2014 letter, the Veteran requested a video hearing, and stated that he had been unaware of the March 2014 scheduled hearing due to his change of address.  The Board finds that good cause has been presented to schedule a new hearing.  38 C.F.R. § 20.704(d).  If the benefit sought on appeal is not granted, the Veteran must be scheduled for a hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and ask that he clarify whether he received inpatient treatment for his left knee in 1973, and if so, to identify the medical treatment facility and to provide any authorization necessary to obtain such records.    

Following the Veteran's response, contact the appropriate facility and request any identified inpatient clinical records related to the Veteran's left knee, to include at Fort Leonard Wood Army Hospital if so indicated.  All efforts to locate such records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with respect to the nature and etiology of any left knee disability present.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner must respond to the following:  

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left knee disability was caused by or otherwise related to active service.  

In providing the above opinion, the examiner should consider the Veteran's statements that he hurt his left knee during active service and was in a cast.  The examiner should also consider the Veteran's statements related to his symptoms worsening since his reported in-service injury.

A clear rationale must be provided for any opinion reached.  

3.  After the above development has been completed, readjudicate the issue on appeal, including with consideration of all evidence received since issuance of the April 2012 statement of the case.  If the benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.    

4.  Following completion of the above, if the benefit sought on appeal has not been granted, schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge, unless otherwise indicated.  Provide the Veteran, at his most recent address of record, with notice of the date, time and location of his hearing and place a copy of the notice letter in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

